Michael Fuller, OSB No. 09357
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000

Kelly D. Jones, OSB No. 074217
kellydonovanjones@gmail.com
Direct 503-847-4329

Of Attorneys for Plaintiff


             UNITED STATES BANKRUPTCY COURT

                      DISTRICT OF OREGON


                                   Case No. 18-62376-dwh7
In re
                                   Adv. Proc. No.
JOEL PAUL HURLIMAN
TERESA JEAN HURLIMAN-              COMPLAINT
MADEIRA

                    Debtors


JOEL PAUL HURLIMAN

                   Plaintiff

        vs

21ST MORTGAGE
CORPORATION

                   Defendant




COMPLAINT – Page 1 of 8


              Case 19-06003-dwh   Doc 1   Filed 01/09/19
                                     1.

                JURISDICTION AND THE PARTIES

      The Court has jurisdiction under 28 U.S.C. §§ 1331 and 1334

because plaintiff’s claim for relief arises under the Bankruptcy Code,

including 11 U.S.C. §§ 105, 362, 365, 521, and 524.

                                     2.

      The Court has jurisdiction under 28 U.S.C. § 1332 because the

parties are citizens of different states and the amount in controversy

exceeds $75,000 including attorney fees.

                                     3.

      The Court has jurisdiction under 28 U.S.C. § 1367 because plaintiff’s

claim for relief based on applicable state law forms part of the same

controversy as his claim for relief arising under the Bankruptcy Code.

                                     4.

      Plaintiff is an individual and a citizen of Oregon.

                                     5.

      Defendant is a corporation and a citizen of Delaware.




COMPLAINT – Page 2 of 8


               Case 19-06003-dwh     Doc 1    Filed 01/09/19
                                      6.

                         FACTUAL ALLEGATIONS

      On October 11, 2001, plaintiff and defendant entered an agreement

for a manufactured home.

                                      7.

      On July 31, 2018, plaintiff filed bankruptcy protection under

Chapter 7 of Title 11.

                                      8.

      Defendant was a secured creditor in plaintiff’s bankruptcy case.

                                      9.

      Defendant’s debt was secured by plaintiff’s manufactured home.

                                      10.

      On July 31, 2018 plaintiff filed a schedule of secured creditors listing

defendant’s debt.

                                      11.

       On July 31, 2018 plaintiff filed a statement of intention to retain

and reaffirm defendant’s debt securing his manufactured home.

                                      12.

      On August 22, 2018, defendant filed a reaffirmation agreement

signed by both plaintiff and defendant.

                                      13.

      On September 7, 2018, plaintiff attended his meeting of creditors.



COMPLAINT – Page 3 of 8


               Case 19-06003-dwh      Doc 1    Filed 01/09/19
                                    14.

      On December 4, 2018, plaintiff and defendant attended a hearing

regarding their reaffirmation agreement.

                                    15.

      At the December 4, 2018 hearing, the Court ruled that the

reaffirmation agreement between plaintiff and defendant was not

approved because approval would impose an undue hardship on plaintiff

or a dependent of plaintiff.

                                    16.

      From July 31, 2018 to the date of this complaint, plaintiff complied

with all legally enforceable provisions of his October 11, 2001 agreement

with defendant.

                                    17.

      From July 31, 2018 to the date of this complaint, plaintiff made all

required payments under his October 11, 2001 agreement with defendant.

                                    18.

      From July 31, 2018 to the date of this complaint, plaintiff

maintained insurance on his manufactured home.

                                    19.

      From July 31, 2018 to the date of this complaint, plaintiff acted in

good faith with respect to his October 11, 2001 agreement with defendant.




COMPLAINT – Page 4 of 8


               Case 19-06003-dwh    Doc 1   Filed 01/09/19
                                      20.

      From July 31, 2018 to the date of this complaint, plaintiff complied

with all applicable sections of the Bankruptcy Code.

                                      21.

      On December 27, 2018, the Court entered an order discharging

plaintiff’s debt to defendant and closing plaintiff’s bankruptcy case.

                                      22.

      On December 27, 2018, defendant received actual notice through its

attorney of the Court’s discharge order and actual notice that the Court’s

discharge order applied to plaintiff’s debt to defendant.

                                      23.

      In a letter to plaintiff dated January 3, 2019, defendant stated: “On

October 11, 2001 you entered into a Consumer Loan Note/Retail

Installment Contract or other agreement for the above listed manufactured

home. The section entitled ‘DEFAULT’ lists the following reason as event

of default: “…(j) Anything else happens that causes you to believe that you

will have difficulty collecting the amount I owe you…” The letter further

stated: “By discharging the debt in Bankruptcy, you are no longer

personally liable for this debt and therefore 21st cannot collect any

amounts from you. 21st Mortgage Corporation intends to move forward

with replevin/foreclosure action to repossess the collateral.”




COMPLAINT – Page 5 of 8


               Case 19-06003-dwh      Doc 1    Filed 01/09/19
                                      24.

      Upon information and belief, plaintiff’s October 11, 2001 agreement

with defendant provides for the recovery of attorney fees and costs incurred

to enforce the provisions of the agreement.

                                      25.

      From July 31, 2018 to the date of this complaint, plaintiff and his

family have lived in the manufactured home as their permanent residence.

                                      26.

      From July 31, 2018 to the date of this complaint, Plaintiff has had

no difficulty making his payments to defendant, and nothing has happened

to give defendant a good faith belief that defendant would have difficulty

collecting from plaintiff, especially considering that plaintiff’s debts have

been discharged in bankruptcy.

                                      27.

      Plaintiff and his family will be homeless if defendant is successful

in its replevin/foreclosure action to repossess the manufactured home.




COMPLAINT – Page 6 of 8


               Case 19-06003-dwh      Doc 1   Filed 01/09/19
                                      28.

                          CAUSE OF ACTION

      The October 11, 2001 agreement provision referenced in defendant’s

January 3, 2019 letter does not permit defendant to move forward with a

replevin/foreclosure action to repossess plaintiff’s manufactured home,

either under the Bankruptcy Code, or under applicable state law, including

and not limited to defenses, principles and doctrines based on

unconscionability, bad faith, public policy, impracticability, unclean hands,

illusory promise, estoppel, waiver, and laches.

                                      29.

      Under the Court’s inherent and equitable power, and the

Bankruptcy Code, including 11 U.S.C. §§ 105, 362, 365, 521, and 524, and

under applicable state law according to the October 11, 2001 agreement,

plaintiff seeks an order and judgment that he may retain his manufactured

home so long as he stays current on payments and maintains insurance on

the manufactured home, and for reasonable attorney fees and costs.




COMPLAINT – Page 7 of 8


               Case 19-06003-dwh      Doc 1   Filed 01/09/19
                                      30.

                        PRAYER FOR RELIEF

      Plaintiff seeks relief as stated in paragraph 29, pre and post

judgment interest, and any additional equitable relief this Court may

determine is fair, necessary, or appropriate.

      This is a core proceeding under 28 U.S.C. § 157(b) and plaintiff

consents to entry of final orders and judgments by the Bankruptcy Court.

Plaintiff demands trial by jury as to any issue to which he is entitled, and

consents to have a jury trial conducted by the Bankruptcy Judge.


January 9, 2019

                                 RESPECTFULLY FILED,

                                 /s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Of Attorneys for Plaintiff
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-743-7000




COMPLAINT – Page 8 of 8


               Case 19-06003-dwh      Doc 1     Filed 01/09/19
